Citation Nr: 0710519	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for a history of 
abnormal pap smears, irregular vaginal bleeding, and 
condylomas.

3.  Entitlement to an initial rating in excess of 20 percent 
for status post thoracic spine vertebral and rib fractures 
with scoliosis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to September 2003.  

These matters are before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In May 2005, the veteran provided testimony at a 
hearing at the Las Vegas, Nevada RO before the undersigned.

Regarding the instant claim concerning entitlement to an 
increased rating for a service-connected thoracic spine 
disability, the United States Court of Appeals for Veterans 
Claims (Court) has held that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issue on appeal was placed in an appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies to 
this appeal.  Hence, the Board has styled this rating 
question accordingly.

One matter also shown to have been perfected for appeal, 
entitlement to service connection for recurrent warts of the 
foot, thigh, and tongue was withdrawn by the veteran during a 
pre-conference hearing which preceded the May 2005 hearing.  

Finally, in March 2006, the veteran submitted a February 2006 
memorandum from a VA nurse to the effect that since August 
2005, the veteran was treated by VA for a mood disorder 
related to her service connected problems regarding her 
status post thoracic spine disorder.  The Board construes 
this record, and veteran's written note on it, as a claim for 
service-connection for a psychiatric disorder as due to her 
service-connected thoracic spine disability.  As such, this 
new matter is referred to the RO for appropriate development 
and adjudication.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on her part.


REMAND

The veteran asserts that her claimed tachycardia disorder is 
related to her period of service in that, essentially, she 
had this disorder in service and currently has the disorder.  

Service medical records include the report of a December 1980 
service enlistment examination report which shows that 
clinical evaluation of the veteran's heart was normal.  
Abnormal ECG (electrocardiogram) findings were documented in 
March 2002.  A September 2002 consultation report includes a 
diagnosis of tachycardia, intermittent, etiology unknown, no 
evidence of organic cause.  

The report of a VA cardiac examination conducted in February 
2004 shows that diagnostic test findings, including ECG and 
echocardiogram, were reported to be normal.  A diagnosis of 
prior history of tachycardia was supplied.  

A March 2005 VA progress note shows that the veteran abruptly 
went into tachycardia while being treated in a "PACU" 
(postanesthesia care unit).  

During her May 2005 hearing, the veteran submitted into 
evidence, with a waiver of RO initial consideration, a 
journal of tachycardia events she suffered within the past 
two years.  

While tachycardia was not diagnosed in the course of the 
February 2004 VA examination, it has subsequently been 
diagnosed.  See VA medical record, dated in March 2005.  
Therefore, in the interest of due process, the veteran should 
be afforded a VA cardiology examination to determine the 
etiology of any diagnosed tachycardia disorder found to be 
present, to include if a relationship exists between any 
currently diagnosed tachycardia and her period of military 
service.  

Also in the course of the May 2005 hearing, the veteran's 
representative alluded to the fact that perhaps not all of 
the veteran's medical records have been associated with the 
claims folder.  To this, she pointed out that the veteran, as 
the dependant wife of a veteran serving on active duty (due 
to retire in June [2005]), was afforded medical treatment at 
the Michael O. Callahan Federal Hospital (MOC).  See page 14 
of hearing transcript (transcript).  Efforts to obtain these 
records proved unsuccessful in April 2005; the MOC informed 
the RO that any available medical records had been "flagged 
as missing."  However, records from this facility have been 
associated with the record.  See March 2005 ECG reports.  
Another attempt to obtain all her dependent medical records 
should therefore be attempted, including a search made under 
the veteran's husband's name and social security number, if 
necessary.  

Also during the May 2005 hearing, the veteran testified that 
she was being treated at the VA pain management clinic in Las 
Vegas, Nevada.  Review of the record shows that the most 
recent VA medical records on file are dated in May 2005.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.

The Board also observes that the veteran informed the 
undersigned in May 2005 that she was receiving private 
medical treatment at the Kozmary Center for Pain Management 
in Las Vegas, Nevada.  While a July 2004 letter from S.V.K., 
M.D., the Director of this private facility is of record, 
treatment records are not.  As with the outstanding VA 
treatment records, a remand is necessary to ensure that all 
private treatment records are up-to-date.

Concerning her claim for service connection for history of 
abnormal pap smears, irregular vaginal bleeding, and 
condylomas, the Board observes that the veteran's voluminous 
service medical records document numerous instances of 
gynecological treatment.  Such treatment is noted to show the 
presence of several abnormal pap smear test results, 
irregular bleeding, and condyloma.  One such record, dated in 
August 1984, shows that following a cervical biopsy being 
undertaken, minimal focal cervical dysplasia and cervicitis 
was diagnosed.  Another record, dated in August 1990, shows 
that the veteran underwent a surgical procedure, at which 
time laser ablation of vulvar condylomas was performed. 

The report of a February 2004 VA gynecological examination 
includes diagnoses of abnormal pap smears dating back to 
1983, with cryosurgery in 1984; dysfunctional uterine 
bleeding; condyloma; and status post cryo of the cervix and 
vagina.  An opinion as to the etiology of these diagnosed 
disorders was not supplied.  

A May 2005 letter from the MOC Federal Hospital, written by 
an OB/GYN physician, Dr. T.C.W., Jr., indicates that the 
veteran was treated for dysfunctional uterine bleeding that 
"may have been caused by her [inservice] cyro treatment of 
her cervical dysplasia."  At her May 2005 hearing, the 
veteran essentially attributed her current gynecological 
problems to this cryosurgery.  See page 25 of hearing 
transcript (transcript).  The medical record in this case 
clearly calls for the veteran to be afforded a VA 
gynecological examination to determine the etiology of any 
diagnosed gynecological disorders found to be present.  

As to her increased rating claim for her thoracic spine 
disability, the veteran was most recently afforded a VA 
orthopedic examination in February 2004.  The Court addressed 
VA's duty to assist an increased rating claim in the case of 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In Snuffer, a 
veteran claimed an increased rating for a disability and was 
examined for such a disability by VA.  Subsequently while the 
claim was pending, the veteran asserted that the disability 
had worsened.  The Board in denying her claim relied on the 
VA examination of record.  The Snuffer Court vacated the 
Board decision and remanded the claim for a new examination, 
finding that where a veteran complains of increase in 
disability two years after the last examination, VA's duty to 
assist required a new examination to determine the current 
severity of the disability.

In the present case, testimony elicited from the veteran 
during her Board hearing in May 2005 includes her assertion 
that her service-connected thoracic spine disorder had 
worsened since she was last examined by VA in February 2004.  
See page 28 of transcript.  (The July 2004 signed statement 
from Dr. S.V.K. notes that she had severe and intractable 
pain.)  The Board, therefore, finds that the veteran should 
be afforded a new VA examination to more accurately access 
the current severity of her service-connected thoracic spine 
disability.

The veteran is hereby notified that it is her responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO/AMC must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claims on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO/AMC should request all medical 
records regarding the veteran's treatment 
from the VA medical facility in Las 
Vegas, Nevada, for the period from March 
2005 to the present.  

3.  The RO/AMC should also obtain all 
medical records regarding the veteran's 
treatment at the Michael O. Callahan 
Federal Hospital (MOC) in her capacity as 
the dependant spouse of an active duty 
service member.  In an effort to obtain 
these records, the search should include, 
if necessary, access to these records 
through the name and social security 
number of the veteran's husband.

4.  The RO/AMC should also, after 
obtaining the necessary authorization, 
request all medical records for treatment 
afforded the veteran from the Kozmary 
Center for Pain Management in Las Vegas, 
Nevada.  

5.  Then, the RO/AMC should schedule the 
veteran for a VA examination by the 
appropriate specialist, e.g., a 
cardiologist, to ascertain the etiology 
of any current tachycardia found to be 
present.  All indicated tests and studies 
should be conducted and all clinical 
manifestations reported in detail.  The 
veteran's medical records should be made 
available to the examiner in conjunction 
with the examination and the examination 
report should indicate if the records 
were reviewed.  The examiner should take 
a complete history of the veteran's 
tachycardia-related problems prior to, 
during, and subsequent to service.

a.  If tachycardia is found to be 
present, the examiner should 
indicate whether it is at least as 
likely as not (i.e., probability 
greater than 50 percent), that the 
diagnosed disorder is related to the 
veteran's active military service 
(to include the in-service March 
2002 abnormal ECG findings and 
September 2002 diagnosis of 
tachycardia) or whether such a 
finding is unlikely (i.e., less than 
a 50 percent probability).

b.  If there is a likely 
relationship between any diagnosed 
tachycardia disorder and the 
veteran's military service, the 
examiner should specify the in-
service event, injury, or disease to 
which the diagnosis is related, to 
the extent possible.

c.  A complete rationale should be 
provided for all opinion expressed.

6.  The RO/AMC should also schedule the 
veteran for a VA examination by the 
appropriate specialist, e.g., a 
gynecologist, to ascertain the etiology 
of any current gynecological disorders, 
to include abnormal pap smears, irregular 
vaginal bleeding, and condylomas found to 
be present.  All indicated tests and 
studies should be conducted and all 
clinical manifestations reported in 
detail.  The veteran's medical records 
should be made available to the examiner 
in conjunction with the examination and 
the examination report should indicate if 
the records were reviewed.  The examiner 
should take a complete history of the 
veteran's gynecological problems prior 
to, during, and subsequent to service.

a.  For any diagnosed gynecological 
disorder found to be present, the 
examiner should indicate whether it 
is at least as likely as not (i.e., 
probability greater than 50 
percent), that the diagnosed 
disorder is related to the veteran's 
active military service (to include 
the in-service cyro treatment for 
cervical dysplasia) or whether such 
a finding is unlikely (i.e., less 
than a 50 percent probability).

b.  If there is a likely 
relationship between any diagnosed 
gynecological disorder and the 
veteran's military service, the 
examiner should specify the in-
service event, injury, or disease to 
which the diagnosis is related, to 
the extent possible.

c.  In rendering an opinion, the 
examiner is particularly requested 
to address the May 2005 opinion 
expressed by Dr. T.C.W. Jr. (to the 
effect that treatment given the 
veteran for dysfunctional uterine 
bleeding may have been caused by her 
in-service cyro treatment for 
cervical dysplasia).

d.  The examiner is requested to 
provide a rationale for all opinions 
expressed.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

7.  The veteran should also be scheduled 
for a VA orthopedic examination to 
ascertain the current severity and all 
manifestations of her service-connected 
thoracic spine disability.  All indicated 
tests and studies should be conducted, 
including X-rays and range of motion 
studies of the thoracolumbar spine, and 
all manifestations of the service-
connected disorder reported in detail.  
The veteran's medical records should be 
made available to the examiner prior to 
examination and the examination report 
should indicate if the records were 
reviewed.  

a.  The examiner should render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected thoracic spine disability.  
If pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.  

b.  In addition, after considering 
the veteran's documented medical 
history and assertions, the 
examining physician should indicate 
whether, and to what extent, the 
veteran experiences likely 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent 
possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.  

c.  The examiner is requested to 
render an opinion as to whether the 
veteran's service-connected thoracic 
spine disability affects her ability 
to obtain and maintain substantially 
gainful employment.  

d.  A complete rationale should be 
provided for all opinions rendered.

8.  Then, the RO should readjudicate the 
veteran's claims for service connection 
(tachycardia and history of abnormal pap 
smears, irregular vaginal bleeding, and 
condylomas) and for an increased rating 
for her thoracic spine disability (with 
consideration given to the holding in 
Fenderson, supra, pertaining to staged 
ratings).  If the benefits sought on 
appeal to any degree remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2005 SSOC.  An appropriate period of time 
for response should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



